                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Kriss S.,                                                      Civil No. 18-389 (DWF/HB)

                     Plaintiff,

v.                                                        ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION
Nancy A. Berryhill, Acting
Commissioner of Social Security,

                     Defendant.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Hildy Bowbeer dated January 16, 2019. (Doc. No. 15.)

Defendant Nancy A. Berryhill filed a Non-objection Response to the Report and

Recommendation on January 29, 2019. (Doc. No. 16.) No objections have been filed to

that Report and Recommendation in the time period permitted. The factual background

for the above-entitled matter is clearly and precisely set forth in the Report and

Recommendation and is incorporated by reference. Based upon the Report and

Recommendation of the Magistrate Judge and upon all of the files, records, and

proceedings herein, the Court now makes and enters the following:

                                          ORDER

       1.     Magistrate Judge Hildy Bowbeer’s January 16, 2019 Report and

Recommendation (Doc. No. [15]) is ADOPTED.

       2.     Plaintiff Kriss S.’s Motion for Summary Judgment (Doc. No. [11]) is

DENIED.
      3.    Defendant The Acting Commissioner of Social Security’s Motion for

Summary Judgment (Doc. No. [13]) is GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 11, 2019       s/Donovan W. Frank
                               DONOVAN W. FRANK
                               United States District Judge




                                        2
